Case 1:16-cv-00107-JJM-PAS Document 95 Filed 01/10/19 Page 1 of 4 PageID #: 2756



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

                                     )
 SECURITIES AND EXCHANGE COMMISSION, )
                                     )
      Plaintiff,                     )
                                     )
 v.                                  )                       Case No. 1:16-cv-00107-M-PAS
                                     )
 RHODE ISLAND COMMERCE               )
 CORPORATION, et al.,                )
                                     )
      Defendants.                    )
                                     )

                                   JOINT MOTION TO STAY

        Plaintiff Securities and Exchange Commission (“SEC”) and Defendant Wells Fargo

 Securities, LLC (“Wells Fargo”) (collectively the “Moving Parties”) jointly move, without

 objection from Defendant Peter Cannava, to stay the above-captioned action (the “Instant

 Action”) as to all parties until, and move the deadline for dispositive motions to, forty-five (45)

 days after the end of the current partial federal government shutdown. In support of this motion,

 the Moving Parties state as follows:

        1. Wells Fargo and the SEC have reached a settlement in principle that would resolve

            the matter as to Wells Fargo.

        2. The proposed settlement is in the process of being submitted to the SEC and its

            relevant divisions and offices for their consideration and approval.

        3. On December 21, 2018, the U.S. federal government failed to pass appropriations

            necessary to fund certain governmental operations, creating a partial government

            shutdown (the “Shutdown”).

        4. In connection with the Shutdown, all but a limited number of SEC staff members

            have been furloughed, and the SEC and its staff are unable to conduct most normal
Case 1:16-cv-00107-JJM-PAS Document 95 Filed 01/10/19 Page 2 of 4 PageID #: 2757



            activities.

        5. In the Instant Action, the February 8, 2019 deadline for dispositive motions, including

            any motions for summary judgment, is approaching.

        6. A resolution of the claims against Wells Fargo would enable Wells Fargo and the

            SEC to avoid the significant costs associated with preparing any summary judgment

            briefs relevant to the Wells Fargo claims and would streamline the issues to be

            considered in connection with any summary judgment motions.

        7. To give the SEC and its relevant divisions and offices time to consider and approve

            the settlement-in-principle as to Wells Fargo, the Moving Parties propose to stay the

            Instant Action as to all parties until, and move the deadline for dispositive motions to,

            forty-five (45) days after the end of the Shutdown (defined as the first full day the

            SEC resumes normal operations).

        8. Defendant Cannava has conveyed that he does not object to this motion.

        Accordingly, the Moving Parties hereby move to stay the Instant Action as to all parties

 until, and move the deadline for dispositive motions to, forty-five (45) days after the first full day

 the SEC resumes normal operations after the Shutdown.




                                                   2
Case 1:16-cv-00107-JJM-PAS Document 95 Filed 01/10/19 Page 3 of 4 PageID #: 2758



 Respectfully submitted,

 SECURITIES AND EXCHANGE COMMISSION,
 By its attorneys,

 /s/ Kathleen B. Shields
 Kathleen Burdette Shields (Mass. Bar No. 637438)
 Rua M. Kelly (Mass. Bar No. 643351)
 Louis A. Randazzo (New York Bar No. 2416485)
 33 Arch Street, 24th Floor
 Boston, MA 02110
 (617) 573-8904 (Shields)
 (617) 573-8941 (Kelly)
 (617) 573-8985 (Randazzo)
 (617) 573-4590 (Facsimile)
 ShieldsKa@sec.gov; KellyRu@sec.gov; RandazzoL@sec.gov


 /s/ Luke T. Cadigan
 Luke T. Cadigan (admitted pro hac vice)
 lcadigan@cooley.com
 COOLEY LLP
 500 Boylston Street, 14th Floor
 Telephone: 617-937-2480
 Facsimile: 617-937-2400

 Christopher J. Valente (Bar No. 8808)
 christopher.valente@klgates.com
 Michael R. Creta (Bar No. 9535)
 michael.creta@klgates.com
 K&L GATES LLP
 State Street Financial Center
 One Lincoln Street
 Boston, MA 02111
 Telephone: 617.261.3100
 Facsimile: 617.261.3175

 Counsel for Defendant Wells Fargo
 Securities, LLC

 Dated: January 10, 2019




                                           3
Case 1:16-cv-00107-JJM-PAS Document 95 Filed 01/10/19 Page 4 of 4 PageID #: 2759



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 10, 2019, the foregoing document was filed electronically
 and is available for viewing or downloading from the ECF system. This document was
 electronically served on the registered participants as identified on the notice of electronic filing
 (NEF).
                                               /s/ Luke T. Cadigan
